Title: From Thomas Jefferson to Stephen Burrowes, 12 March 1801
From: Jefferson, Thomas
To: Burrowes, Stephen



Sir
Washington Mar. 12. 1801.

I recieved in due time your favor of Mar. 2. and the saddle also is come safely to hand. I am well pleased with it, and take it willingly, but on the express condition that you permit me to pay for it. I have ever laid it down as an unalterable law to myself to accept of no present while I am in a public office. I assume that your own reflections on the tendency of the contrary practice will justify in your eye my  adherence to this principle. I am sensible to your friendly intentions as if my situation had permitted me to accept of them, and I shall consider your conforming to this wish as an evidence the more of your favor to me. I take the liberty therefore of requesting you to call on mr Richards, whose address will be noted below, and who will pay you the price of the saddle. accept, I pray you, my salutations & friendly wishes.

Th: Jefferson

